     Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 1 of 14 PageID #:6997




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

NBA PROPERTIES, INC., et al.,

              Plaintiff,                      No. 20-cv-07543
v.
                                              Judge John F. Kness
THE PARTNERSHIPS AND
UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE “A”

              Defendants,


                     MEMORANDUM OPINION AND ORDER

        Plaintiffs NBA Properties, Inc., MLB Advanced Media, L.P., Major League

Baseball Properties, Inc., NHL Enterprises, L.P., NFL Properties LLC, Collegiate

Licensing Company, LLC, and the Regents of the University of California (collectively

“Plaintiffs”) filed this so-called “Schedule A” case against various overseas online

merchants including Defendant HANWJH Official Store. (Dkt. 2.) Plaintiffs

assembled their list of overseas Defendants by identifying online retailers marketing

Plaintiffs’ trademarked products and then ordering infringing products for delivery

into this District. (Dkt. 1 at 40.) Defendant HANWJH now moves to dismiss the

complaint against it and asserts two bases for dismissal: (1) the Court lacks personal

jurisdiction over Defendant; and (2) service of process by email was improper. (Dkt.

55.) For the following reasons, Defendant’s motion is denied.
     Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 2 of 14 PageID #:6998




I.      BACKGROUND

        As alleged in the Complaint, Plaintiffs are professional or collegiate sports

associations who own, or license, trademarks related to their respective sports. (Dkt.

1.) For example, Plaintiff NBA Properties, Inc. is the owner and/or exclusive licensee

of the trademarks of the NBA and the NBA Teams. (Dkt. 1 ¶ 7.) Defendant is an

online retailer that uses the Amazon sales platform. (Dkt. 56 at 2; 7.) On December

18, 2020, Plaintiffs brought this so-called “Schedule A” trademark-infringement

action against a large group of online retailers, including Defendant, and alleged that

they sold counterfeit products bearing Plaintiffs’ trademarks. (Dkt. 1 ¶ 79.) Along

with the Complaint, Plaintiffs filed Schedule A, a sealed exhibit to the Complaint

listing the Defendants, including Defendant HANWJH, by seller alias and online

marketplace domain name. (Dkt. 2.) Plaintiffs identified HANWJH as a Defendant

through Plaintiffs’ Coalition to Advance the Protection of Sports Logos (“CAPS”),

which conducts internet sweeps to identify e-commerce stores that are offering for

sale or selling allegedly infringing products. (Dkt. 1 ¶ 66.) Plaintiffs also ordered at

least one allegedly infringing item from Defendant’s store and had it shipped it to

Illinois. (Dkt. 56 at 2.) In addition, Illinois is included in Defendant’s “ship-to” options

listed on Defendant’s homepage. (Id. at 8.)

        On December 21, 2020, Plaintiffs sought a TRO against all defendants and

requested leave under Rule 4(f)(3) of the Federal Rules of Civil Procedure to serve

Defendant (and the other Defendants) by email. (Dkt. 9; Dkt. 10; Dkt. 22.) The Court

granted both requests on January 13, 2021. (Dkt. 33.) On February 5, 2021, Plaintiffs




                                             2
      Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 3 of 14 PageID #:6999




filed a motion for a preliminary injunction. (Dkt. 42.) About a month later, Defendant

filed a motion to dismiss for lack of jurisdiction and improper service. (Dkt. 55.) That

motion is now before the Court for adjudication.

II.      LEGAL STANDARD

         A federal court must dismiss any action against a party over whom the court

lacks personal jurisdiction. See Fed. R. Civ. P. 12(b)(2). Plaintiffs bear the burden to

make a prima facie case for personal jurisdiction. uBID, Inc. v. GoDaddy Group, Inc.,

623 F.3d 421, 423 (7th Cir. 2010). When determining whether a plaintiff has met its

burden, a court must accept as true jurisdictional allegations pleaded in the

complaint, unless those allegations are disproved by the defendant’s affidavits or

exhibits. Purdue Research Foundation v. Sanofi-Synthelabo, S.A., 338 F.3d 773, 782

(7th Cir. 2003).

         Under Rule 12(b)(5) of the Federal Rules of Civil Procedure, defendants may

challenge the manner of service of process through a motion to dismiss. See Fed. R.

Civ. P. 12(b)(5). A plaintiff bears the “burden to demonstrate that the district court

has jurisdiction over each defendant through effective service.” Cardenas v. City of

Chicago, 646 F.3d 1001, 1005 (7th Cir. 2011). If, on its own or on the defendant’s

motion, a court “finds that the plaintiff has not met that burden and lacks good cause

for not perfecting service, the district court must either dismiss the suit or specify a

time within which the plaintiff must serve the defendant.” Id.




                                           3
   Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 4 of 14 PageID #:7000




III.   DISCUSSION

       A.      Personal Jurisdiction

       Defendant provides several reasons in support of its contention that the Court

lacks personal jurisdiction over Defendant in this action. Defendant first argues that

it “has no connection to Illinois whatsoever” because it is not an Illinois company,

owns no property in Illinois, never directed advertising or marketing toward Illinois,

and never purchased goods or services for its business in Illinois (Dkt. 56 at 2.)

Second, Defendant argues that the only transaction it made to Illinois was the “sham

transaction” through the Plaintiffs or their representatives. (Id.)

       As the Seventh Circuit has explained, any analysis of specific personal

jurisdiction must consider three separate requirements. See Kinslow v. Pullara, 538

F.3d 687, 691 (7th Cir. 2008). First, the defendant must have “minimum contacts

with the forum state.” Id. To determine whether the defendant has such contacts, the

court must ask whether “the defendant should reasonably anticipate being haled into

court in the forum State, because the defendant has purposefully availed itself of the

privilege of conducting activities there.” Id. Second, the plaintiff’s claims must “arise

out of” the defendant’s contacts with the forum. GCIU-Emp. Ret. Fund v. Goldfarb

Corp., 565 F.3d 1018, 1023 (7th Cir. 2009). Third, and finally, maintenance of the suit

must not “offend traditional notions of fair play and substantial justice.” Kinslow, 538

F.3d at 691.

       All three requirements are met as to Defendant. Although specific personal

jurisdiction over an online retailer is not established merely because the retailer’s




                                           4
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 5 of 14 PageID #:7001




website is available in the forum, online retailers form minimum contacts with a

forum when they “st[and] ready and willing to do business with” residents of the

forum and then “knowingly [ ] do business with” those residents. Illinois v. Hemi Grp.

LLC, 622 F.3d 754, 758 (7th Cir. 2010). As the Seventh Circuit explained last year,

minimum contacts were formed even though a defendant “s[old] its products only

online through its website and third-party websites” because the defendant

(1) included the forum in the “ship-to” options from which the customer had to choose;

(2) sent a customer an email confirming a shipping address in the forum; and

(3) shipped product to an address in the forum. Curry v. Revolution Labs., LLC, 949

F.3d 385, 392-93 (7th Cir. 2020).

      As in Curry, Defendant’s contacts with this forum included more than merely

providing access to a website. Defendant admits that it both offered to ship and in

fact shipped products to Illinois. (Dkt. 56 at 8.) Defendant attempts to deflect this

evidence, however, by pointing out that the shipment to Illinois was made as the

result of a transaction initiated by Plaintiffs. (Id.) Even in the absence of any

suggestion that Defendant sent a confirming email to the Illinois shipping address,

the evidence that is available—namely, that Defendant made Illinois a “ship-to”

option and did ship allegedly infringing products to this forum—is sufficient to show

that Defendant stood ready and willing to do business with residents of this state.

Hemi¸ 622 F.3d at 758. Accordingly, this Court has sufficient grounds to exercise

personal jurisdiction over Defendant. Curry, 949 F.3d at 392-93.




                                          5
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 6 of 14 PageID #:7002




      Defendant points to several cases to oppose a finding of personal jurisdiction:

(1) be2 LLC v. Ivanov, 642 F.3d 555 (7th Cir. 2011); (2) Advanced Tactical Ordnance

Sys., LLC v. Real Action Paintball, Inc., 751 F.3d 796 (7th Cir. 2014); (3) Illinois v

Hemi Group LLC, 622 F.3d at 754; and (4) Original Creations, Inc. v. Ready America,

Inc., 836 F. Supp. 2d 711 (N.D. Ill. 2011). None of these cases, however, compels a

ruling in Defendant’s favor.

      To begin, be2 LLC and Real Action Paintball can be distinguished from both

Curry and this case. In be2 LLC, the Seventh Circuit held that a dating web site did

not have minimum contacts with Illinois merely because members of the site provided

Illinois addresses. be2 LLC, 642 F.3d at 559. But there, unlike here, the defendant

did not ship any products to Illinois. Id. Similarly, in Real Action Paintball, the

Seventh Circuit found that sale of noninfringing goods to residents of Indiana did not

establish specific personal jurisdiction for a trademark infringement claim regarding

the sale of separate infringing goods. Real Action Paintball, 751 F.3d at 801. Because

this case, as in Curry, involves both the sale of infringing goods and the sale of those

goods to residents of Illinois, be2 LLC and Real Action Paintball are materially

distinguishable.

      Second, Defendant contends that Original Creations is persuasive because it

held that “an internet website was not sufficient alone to support personal

jurisdiction where the only sale to Illinois was to the plaintiff.” Original Creations,

836 F. Supp. 2d at 711. But the court in Original Creations ended up finding the

defendant there purposely directed its activities to residents of Illinois under a




                                           6
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 7 of 14 PageID #:7003




“stream of commerce” theory. In any event, Curry—a binding precedent of the Court

of Appeals holding that a shipment into the forum state is sufficient—controls the

determination of this issue.

      Finally, Defendant attempts to distinguish Hemi, where the Seventh Circuit

found personal jurisdiction over a defendant that reached out to residents of Illinois

through its website and shipping history. Hemi, 622 F.3d at 758. Defendant contends

that, because the transactions in Illinois in this case were exclusively the product of

“entrapment and enticement” by Plaintiffs (Dkt. 56 at 6), Hemi should not apply. But

Hemi’s reasoning is on point. In that case, the defendant had a website that offered

Illinois as a “ship-to” forum and in fact shipped products to Illinois. Hemi, 622 F.3d

at 758. As this Court sees things, Hemi did not impose any bar to evidence generated

from a plaintiff’s pretextual purchase of an infringing product; and Defendant does

not offer any authority establishing such a rule. In the absence of contrary authority,

the Court finds that Plaintiffs’ reasons for purchasing the allegedly infringing

material provided by products is not relevant to the personal jurisdiction analysis.

      Separately, Defendant also argues the Complaint against it should be

dismissed because exercising personal jurisdiction would “offend traditional notions

of fair play and substantial justice.” (Dkt. 56 at 8.) But, again, Defendant offers no

authority in support of that argument. Instead, Defendant simply restates its

previous argument that Defendant had very limited contact with Illinois and that the

interest of Illinois in this dispute is weak. (Id.) Defendant’s appeal to traditional

notions of fair play fails: it is hardly unfair to assert jurisdiction over a party that—




                                           7
   Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 8 of 14 PageID #:7004




without any awareness of Plaintiffs’ motives—willingly shipped an allegedly

infringing product to this forum.

      Because Defendant purposefully availed itself of the privileges of conducting

business in this District, and because Plaintiffs’ claims against Defendant arise out

of those activities, the Court finds that it has specific personal jurisdiction over

Defendant.

      B.     Service of Process

      Separately, Defendant contends that, because Plaintiffs did not adhere to the

requirements of the Hague Service Convention, service by email was improper.

Defendant first argues that Plaintiffs could have found Defendant’s address had it

undertaken a reasonable effort to find it and that the Convention therefore applies.

(Dkt. 56 at 10-11.) Defendant also asserts that service by email under Rule 4(f)(3) of

the Rules of Civil Procedure was improper because the drafters of the Convention

intended to prohibit any method of service not mentioned in its text. (Id. at 11-12.)

      As explained below, although the Court finds that Plaintiffs did not undertake

reasonable diligence to ascertain Defendant’s address, the Court holds that, because

the Convention does not prohibit service by email, Plaintiffs’ service of process was

proper under Rule 4(f)(3) of the Federal Rules of Civil Procedure.

             1.     Whether Defendant’s Address was “Known” Under the Convention

      The Hague Service Convention governs the service of process of civil matters

among citizens of signatory nations in an attempt to give litigants a reliable, efficient,

and standardized means of international service. The Convention does not apply if




                                            8
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 9 of 14 PageID #:7005




the defendant’s address is “not known.” Hague Service Convention Art. 1, 20 U.S.T.

361. Before courts will accept that a defendant’s address is “not known,” the plaintiff

must make reasonably diligent efforts to ascertain and verify defendant’s mailing

address. Progressive Se. Ins. Co. v. J & P Transp., No. 1:11–cv–137, 2011 WL

2672565, at *2 (N.D. Ind. July 8, 2011); see also Compass Bank v. Katz, 287 F.R.D.

392, 394-95 (S.D. Tex. 2012) (collecting cases).

      Plaintiffs did not undertake reasonably diligent efforts to ascertain

Defendant’s mailing address. Defendant uploaded its true and correct address to

Amazon.com and in fact, Plaintiffs’ own submission of “alleged infringing evidence”

included Defendant’s business information. (Dkt. 56 at 11.) Despite this, Plaintiffs

argue that electronic service was appropriate and necessary (1) because store

operators that sell counterfeit products typically provide false or misleading address

information and (2) because store operators, like Defendant, rely primarily on

electronic communications to communicate with third-party service providers and

customers. (Dkt. 23 at 2.) Plaintiffs further claim Defendant’s address was not known

because “unlike an e-mail address, which is typically verified by . . . online

marketplace platforms, no verification typically occurs for physical addresses” of

merchants like Defendant. (Dkt. 23 at 3.)

      Plaintiffs’ bare assertions regarding the reliability of Defendant’s publicly

available address are not a substitute for actual diligence. Plaintiffs do not claim that

they conducted any diligence to verify the address Defendant posted on Amazon.

Plaintiffs do not even claim that they found that address before it asked the Court to




                                            9
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 10 of 14 PageID #:7006




allow for alternative means of service. Plaintiffs therefore did not conduct the type of

diligence courts have found sufficient to hold that a defendant’s address was “not

known” for the purpose of the Convention. Cf. Advanced Access Content Sys.

Licensing Adm’r, LLC. v. Shen, No. 16-CV-386-WMC, 2018 WL 4757939 *4 (S.D.N.Y.

Sep. 30, 2018) (plaintiff who investigated the available physical addresses of online

merchant to see if they were valid for service and determined they were not conducted

reasonable diligence).

      Contrary to Defendant’s position, however, Plaintiffs’ failure to conduct the

diligence required under the Convention does not necessarily render service

improper. The Court must next decide whether Plaintiffs properly served Defendant

under the Federal Rules of Civil Procedure.

             2.     Service Under Fed. R. Civ. P. 4(f)(3)

      Rule 4(f)(3) of the Federal Rules of Civil Procedure allows courts to permit

alternative means of service if the party seeking to use an alternative means obtains

permission of the court and those “other means [are] not prohibited by international

agreement.” Fed. R. Civ. P. 4(f)(3). Defendant is a company domiciled in China, a

country that, along with the United States, is a signatory to the Convention and its

agreed means of service. But there “is no indication of a hierarchy in the text or

structure of Rule 4(f).” Flava Works, Inc. v. Does 1-26, No. 12 C 5844, 2013 WL

1751468, at *7 (N.D. Ill. Apr. 19, 2013). So long as the proposed method of service is

“not prohibited by international agreement[,]” Rule 4(f)(3) does not require a party to

attempt service under the Convention before seeking a court order directing




                                          10
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 11 of 14 PageID #:7007




alternative service. See Strabala v. Zhang, 318 F.R.D. 81, 114 (N.D. Ill. 2016)

(collecting cases).

       Service by email is not specifically provided for in the Convention, but neither

is it forbidden. See MacLean–Fogg Co. v. Ningbo Fastlink Equip. Co., No. 08 CV 2593,

2008 WL 5100414, at *2 (N.D. Ill. Dec. 1, 2008) (“The Hague Convention does not

prohibit service by e-mail or facsimile.”); Sulzer Mixpac AG v. Medenstar Indus. Co.,

312 F.R.D. 329, 331 (S.D.N.Y. 2015) (same); Ouyeinc Ltd. v. Alucy, No. 20 C 3490,

2021 WL 2633317, at *3 (N.D. Ill. June 25, 2021) (same); see also Commodity Futures

Trading Comm’n v. Caniff, No. 19-cv-02935, 2020 WL 956302, at *6 (N.D. Ill. Feb. 27,

2020) (“The Convention does not affirmatively authorize, nor does it prohibit, service

by email”). Thus, despite that Plaintiffs had not attempted service under the terms

of the Convention, the Court was authorized to order that service be effected by an

alternative means (i.e., email) so long as Plaintiffs “ma[d]e a showing as to why

alternative service should be authorized.” Flava Works, 2013 WL 1751468, at *7.

       A speedy method of service in this case was justified to ensure, among other

reasons, that the funds gained by the allegedly infringing conduct would be

recoverable. Strabala, 318 F.R.D. at 114 (“Court-directed service pursuant to Rule

4(f)(3) is appropriate when, for example, ‘there is a need for speed that cannot be met

by following the Hague Convention methods”) (quoting 4B FED. PRAC. & PROC.

CIV. § 1134 (4th ed.))). In addition, email was a more reliable method of service in

this case because Defendant’s email address was verified by the sales platform, while

their physical addresses were not. (Dkt. 23 at 3.) This is precisely a situation that




                                          11
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 12 of 14 PageID #:7008




justifies an order directing that service be effected by alternative means. See Ouyeinc,

2021 WL 2633317, at *3 (“courts have routinely upheld service by email” in

infringement actions where online stores’ “business appeared to be conducted entirely

through electronic communications”) (cleaned up) (citing Rio Props., Inc. v. Rio Int’l

Interlink, 284 F.3d 1007, 1018 (9th Cir. 2002) (“When faced with an international e-

business scofflaw, playing hide-and-seek with the federal court, e-mail may be the

only means of effecting service of process”)).

       Against this, Defendant argues that two Supreme Court decisions—

Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694 (1988) and Water

Splash, Inc. v. Menon, — U.S. —, 137 S. Ct. 1504 (2017)—include language that bars

service by email. (Dkt. 56 at 11-12.) Specifically, Defendant observes that both

Schlunk and Water Splash noted that the Convention “pre-empts inconsistent

methods of service [wherever] it applies.” Schlunk, 486 U.S. at 699; Water Splash,

137 S. Ct. at 1507. Defendant reads this statement to prohibit all methods of service

not mentioned in the Convention’s text. (Dkt. 56 at 11-12.) Because email is not

mentioned in the Convention, Defendant says, it is not permitted under the

Convention and this Court could not authorize service by email under Rule 4(f)(3).

(Id. at 12)

       With respect, the Court declines to adopt Defendant’s interpretation of

Schlunk and Water Splash. As the MacLean–Fogg, Sulzer Mixpac, and Ouyeinc courts

observed, the Convention neither authorizes nor prohibits service by email—it is

entirely silent on the issue. MacLean–Fogg, 2008 WL 5100414, at *2; Sulzer Mixpac,




                                           12
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 13 of 14 PageID #:7009




312 F.R.D. at 331; Ouyeinc, 2021 WL 2633317, at *3. Defendant has not directed the

Court to any provision of the Convention that limits a party to the methods of service

enumerated in the Convention or that requires a party to exhaust the Convention’s

methods before pursuing other methods. See Patrick’s Rest., LLC v. Singh, No. 18-

CV-00764, 2019 WL 121250, at *2-3 n. 3 (D. Minn. Jan. 7, 2019) (Convention does not

contain an exhaustion requirement and holding that service by email may be

unenumerated in the Convention while “still not ‘inconsistent’ with” the Convention).

In the absence of a provision affirmatively prohibiting service by email or any reason

to believe the Convention bars all unenumerated methods of service, district courts

have authority to allow service by email as an alternative means of service under

Rule 4(f)(3). Strabala, 318 F.R.D. at 81. The Supreme Court’s anodyne statement that

the Convention prohibits “inconsistent methods of service” does not dictate otherwise.

      Finally, Defendant cites Luxottica Grp. S.p.A. v. P’ships, et al., 391 F. Supp. 3d

816 (N.D. Ill. 2019) as an additional reason to find that service by email was

inappropriate. In that case, the court observed that China has objected to Article

10(a) of the Convention, which states: “Provided the State of destination does not

object, the present Convention shall not interfere with . . . the freedom to send

judicial documents, by postal channels, directly to persons abroad.” 20 U.S.T. 361.

Interpreting the phrase “postal channels” to include email, and in view of the

language of Article 10(a), the Luxottica court held (contrary to MacLean-Fogg, Sulzer

Mixpac, and Patrick’s Restaurant) that the Convention prohibits service by email

under Rule 4(f)(3) to parties located in China. Luxottica, 391 F. Supp. 3d at 827.




                                          13
  Case: 1:20-cv-07543 Document #: 58 Filed: 07/15/21 Page 14 of 14 PageID #:7010




      This Court, however, declines to interpret the term “postal channels” to include

electronic mail. On the contrary, the most natural understanding of “postal channels”

applies only to material that is physically delivered by letter carrying authorities. In

other words, “postal channels” does not refer to alternate forms of communication,

including email, notice by publication, or service by social media. See Sulzer Mixpac,

312 F.R.D. at 331; Patrick’s Restaurant, 2019 WL 121250, at *3 (collecting cases).

      Although the issue is not free of doubt, the Court is persuaded by Sulzer

Mixpac, MacLean-Fogg, Patrick’s Restaurant, and Ouyeinc that service by email is

not prohibited by the Convention. Because Water Splash and Schlunk do not compel

a contrary finding, and in the absence of controlling authority holding otherwise, the

Court holds that service by email in this case was proper under Rule 4(f)(3).

IV.   CONCLUSION

      For the foregoing reasons, Defendant’s motion to dismiss (Dkt. 55) is denied.

SO ORDERED in No. 20-cv-07543.

Date: July 15, 2021
                                               JOHN F. KNESS
                                               United States District Judge




                                          14
